DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 11-12 and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kim et al (US 2017/0228084).
In regards to claim 1, Kim discloses a display device comprising:
a panel (display panel 2100A) in which a plurality of touch sensors (touch sensors TS) are disposed, a plurality of internal lines respectively connected with the plurality of touch sensors are disposed, and a selecting circuit (switching unit 120A) connected with the plurality of internal lines is disposed (Figs. 1, 3-4, 9-10 and paragraphs 45-48, 74); and
a driving device (touch controller 200/200A), which is connected with the plurality of touch sensors through a plurality of external lines, to drive the plurality of touch sensors so as 
wherein the selecting circuit (switching unit 200/200A) connects one of at least two internal lines from the plurality of internal lines with an external line from the plurality of external lines (Figs. 9-10 and paragraphs 90-92; lines connected to the touch sensors are the internal lines and the lines connected to the touch controller are the external lines).

In regards to claim 2, Kim discloses the display device of claim 1, wherein the selecting circuit is disposed in a non-display area where no pixel is disposed (Figs. 1, 3-4 and paragraph 70, 72).

In regards to claim 3, Kim discloses the display device of claim 1, wherein the driving device drives the plurality of touch sensors in a self-capacitance method in which a driving signal is supplied to a touch sensor and a response signal to the driving signal is received from the touch sensor (paragraphs 44, 46, 206).

In regards to claim 4, Kim discloses the display device of claim 1, wherein the selecting circuit selects one of the at least two internal lines from the plurality of internal lines and connects the selected internal line with the external line using a plurality of switches and control signals (address signals A0-Am) for the plurality of switches (transistors TR) are received from the driving device (Figs. 9-10 and paragraphs 98-102, 206).


a sensing circuit (touch controller 200), which is connected with the plurality of touch sensors through a plurality of external lines, to drive the plurality of touch sensors so as to sense a proximity or a touch of an external object to the panel (Figs. 9-10 and paragraphs 205-209); and
a control circuit (touch controller 200) to control a selection of the selecting circuit using control signals (Figs. 9-10 and paragraphs 98-102, 206).

In regards to claim 12, Kim discloses the driving device of claim 11, to drive the touch sensors in a self-capacitance method in which a driving signal is supplied to a touch sensor from the plurality of touch sensors and a response signal to the driving signal is received from the touch sensor (paragraphs 44, 46, 206).

In regards to claim 15, Kim discloses the driving device of claim 11, wherein the selecting circuit comprises a plurality of switches (transistors TR) and the control circuit transmits the control signals (address signals A0-Am) for the plurality of switches through a signal line (Figs. 9-10 and paragraphs 98-102, 206).

Allowable Subject Matter
Claims 5-10 and 13-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 23, 2022